Appeal from a judgment of Monroe County Court (Marks, J.), entered March 1, 2002, convicting defendant upon his plea of guilty of attempted sodomy in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *1364him upon his plea of guilty of attempted sodomy in the first degree (Penal Law §§ 110.00, 130.50 [3]). Contrary to defendant’s contention, County Court did not err in failing to hold a competency hearing prior to sentencing (see CPL 730.30). “The record reveals that the court was not ‘of the opinion that defendant may be an incapacitated person’ and it was not, therefore, obligated to issue an order of examination or otherwise to comply with CPL article 730” (People v Sims, 217 AD2d 912, 912 [1995], lv denied 87 NY2d 851 [1995]; see People v Brown, 277 AD2d 972 [2000], lv denied 96 NY2d 732 [2001]; People v Conforti, 263 AD2d 513, 514 [1999], lv denied 94 NY2d 878 [2000]). Present—Pine, J.P., Wisner, Kehoe, Gorski and Lawton, JJ.